Title: Notes on British Instructions and on Clement Humphreys, 13 April 1798
From: Jefferson, Thomas
To: 


          Apr. 13. new instructions of the British govmt to their armed ships now appear which clearly infringe their treaty with us, by authorising them to take our vessels carrying produce of the French colonies from those colonies to Europe, & to take vessels bound to a blockaded port. see them in Brown’s paper of Apr. 18. in due form.
          The Presidt. has sent a govmt brig to France, probably to carry dispatches. he has chosen as the bearer of these one Humphreys, the son of a ship carpenter, ignorant under age, not speaking a word of French, most abusive of that nation whose only merit is the having mobbed & beaten Bache on board the frigate built here, for which he was indicted & punished by fine.
        